Citation Nr: 1016428	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability by reason of service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Columbia, South Carolina, RO of the VA. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran reported that his bilateral hearing loss has 
worsened in severity since his last VA examination in 
September 2005, as indicated on the May 2008 VA Form 646.  

The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the Veteran has reported a worsening of 
his disability since his last examination.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).  

Accordingly, further medical development concerning the 
Veteran's service-connected hearing loss is needed, in order 
to determine if the service-connected condition, alone, 
renders him unemployable.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009).  

Consequently, the RO should arrange for the Veteran to 
undergo a VA examination with an appropriate examiner to 
evaluate the severity of his service-connected hearing loss.  

The RO should obtain the Veteran's any current medical 
records, pursuant to 38 C.F.R. §3.159(c)(2).  

Additionally, the RO should clarify from the Veteran as to 
whether he was awarded Social Security Administration (SSA) 
disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran to 
submit any pertinent evidence in his 
possession and to either submit or 
provide the information and 
authorization(s) necessary for the RO to 
obtain on his behalf any records, not 
already associated with the claims file 
(i.e., SSA records if applicable and/or 
treatment records), pertaining to his 
medical treatment for bilateral hearing 
loss.  

The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment.  The RO 
should also clarify from the Veteran as 
to whether he was awarded SSA disability 
benefits based on a service-connected 
disability.  If any requested records are 
unavailable, or the search for the 
records is otherwise negative, that fact 
should clearly be documented in the 
claims file, and the Veteran so notified.  

2.  The RO then should schedule the 
Veteran for a VA examination in order to 
determine the current severity of the 
service-connected hearing loss.  Complete 
hearing test should be performed.  The 
claims folder should be made available 
for review by the examiner.  Based on 
his/her review of the case, the examiner 
should render an opinion as to whether 
the Veteran's service-connected hearing 
loss and tinnitus are of such severity as 
to preclude the Veteran from securing and 
following some form of substantially 
gainful employment consistent with his 
educational and occupational background.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completing all indicated 
development, the RO should readjudicate 
the claim for a TDIU rating based on all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

